Citation Nr: 0737122	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO. 05-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active duty service from June 1975 to July 
1975. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law. VA will notify the veteran if 
further action is required on his part.


REMAND

In the April 1976 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
left shoulder disability. The RO sent notice of the decision 
to the veteran at his last address of record. A notice of 
disagreement was not received to initiate an appeal from that 
determination. Therefore, the April 1976 rating decision 
became final. 38 U.S.C.A. § 7105(c). In October 2004, the 
veteran submitted a request to reopen his claim of 
entitlement to service connection for a left shoulder 
disability. 

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits; advise 
the claimant of the allocation of responsibility for 
obtaining such evidence; and that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain. 




This advice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). Under certain circumstances, VA must also 
provide a clarifying VA medical examination. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).
 
In the context of a petition to reopen, it has been held that 
VA must examine the bases for the denial in the prior 
decision and advise the claimant what evidence would be 
necessary to substantiate the element or elements require to 
establish service connection that were found insufficient in 
the previous denial.). Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Although in two separate letters dated in October 2004, the 
RO advised the veteran of the general requirements as to 
service connection; and that his claim had been previously 
denied because it existed prior to service, it did not 
apprise him that evidence which would support a reopening of 
the claim would be such indicating an aggravation of a 
disorder which existed prior to service. The RO/AMC will 
advise the veteran upon remand of this matter. 

The veteran has also continually argued that he should be 
afforded a VA medical examination. However, the law provides 
that in the absence of new and material evidence received to 
reopen a claim, a VA examination is not warranted. 38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach).



This appeal is therefore REMANDED to the RO/AMC for the 
following actions:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a left 
shoulder disorder, particularly any 
evidence that indicates a pre-existing 
disorder was aggravated by military 
service, that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

The RO/AMC will advise the claimant of 
what evidence would substantiate his 
petition to reopen claim of service 
connection via aggravation last denied in 
an April 1976 rating decision. Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the claimant. In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefit Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002).



2. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, if the claim is 
successfully reopened, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development. If the 
RO/AMC determines that a VA medical 
examination is necessary, it should 
ensure that the veteran's claims folder, 
and a copy of this remand, are provided 
to the examiner who should acknowledge 
receipt and review of this material in 
any report generated as a result of this 
remand.

3. Following such development, the RO 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). If 
any such action does not resolve the 
claim, the RO/AMC shall issue the veteran 
a Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



